             Case 1:21-cr-00123-LM Document 1 Filed 07/26/21 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW HAMPSHIRE

                                                 )
 UNITED STATES OF AMERICA                        )   Criminal Case No. 1:21-cr-123-LM-01
                                                 )
             v.                                  )   Counts 1-3: Bank Fraud
                                                 )       (18 U.S.C. § 1344)
 MARY BAIRD, a/k/a Marybeth Baird,               )
 Taylor Baird, Taylor Barrett, or Mary           )   Counts 4-6: False Representation of a Social
 Beard,                                          )   Security Number
                                                 )       (42 U.S.C. § 408(a)(7)(B))
                   Defendant                     )
                                                 )   Counts 7-8: Attempted Bank Fraud
                                                 )       (18 U.S.C. §§ 1344, 1349)
                                                 )
                                                 )   Counts 9-10: Aggravated Identity Theft
                                                 )       (18 U.S.C. § 1028A)


                                            INDICTMENT

       The Grand Jury charges:

                                       Background Information

       At all times relevant to this Indictment:

       1.         Citizens Bank is a financial institution as defined by Title 18, United States Code,

Section 20, the deposits of which are insured by the Federal Deposit Insurance Corporation

(“FDIC”).

       2.         Citizens Bank has branch locations in multiple states, including New Hampshire,

Rhode Island, Michigan, and Ohio.

                                 The Scheme and Artifice to Defraud

       3.         Beginning on an unknown date, but at least by on or about September 5, 2020,

and continuing through May 13, 2021, in the District of New Hampshire and elsewhere, the

defendant,
            Case 1:21-cr-00123-LM Document 1 Filed 07/26/21 Page 2 of 6




                                        MARY BAIRD,

knowingly and willfully executed and attempted to execute a scheme and artifice to defraud

Citizens Bank. BAIRD entered Citizens Bank branch locations in New Hampshire and other

states and regularly presented means of identification and Social Security numbers belonging to

Citizens Bank account holders, but that she falsely purported belonged to her. BAIRD attempted

to cash fraudulent checks addressed to those account holders or withdraw funds from their

accounts.

                              COUNTS ONE THROUGH THREE
                                       Bank Fraud
                                    18 U.S.C. § 1344

       4.      On or about the dates charted below, BAIRD executed and attempted to execute

the scheme by cashing fraudulent checks naming Citizens Bank customers as payees by entering

the Citizens Bank branch offices listed below, and impersonating each listed account holder by

presenting their personal identifying information, including their name and Social Security

number, and often a counterfeit Passport card.


 Count        Date          Location             Victim      Transaction              Amount
   1        09/09/20   Bedford, NH                J.K.  Check cashed                  $4,990.00
   2        09/09/20   Manchester, NH             J.K.  Check cashed                  $4,990.00
   3        09/09/20   Goffstown, NH              S.H. Check cashed                   $2,500.00

       All in violation of Title 18, United States Code, Section 1344.




                                                 2
            Case 1:21-cr-00123-LM Document 1 Filed 07/26/21 Page 3 of 6




                               COUNTS FOUR THROUGH SIX
                        False Representation of a Social Security Number
                                    42 U.S.C. § 408(a)(7)(B)

       5.      The Grand Jury realleges paragraphs 1 through 4.

       6.      On or about the dates charted below, in the District of New Hampshire and

elsewhere, the defendant,

                                         MARY BAIRD,

for the purpose of obtaining for herself and any other person anything of value from any person,

and for any other purpose, did, with intent to deceive, falsely represent numbers to be the Social

Security number assigned by the Commissioner of Social Security to her. Specifically, BAIRD

cashed fraudulent checks at Citizens Bank with Social Security numbers on the reverse side

when, in fact, such numbers were not the Social Security number assigned by the Commissioner

of Social Security to her.

                       Count       Date           Location           Victim
                         4       09/09/20    Bedford, NH              J.K.
                         5       09/09/20    Manchester, NH           J.K.
                         6       09/09/20    Goffstown, NH            S.H.

       All in violation of Title 42, United States Code, Section 408(a)(7)(B).




                                                 3
            Case 1:21-cr-00123-LM Document 1 Filed 07/26/21 Page 4 of 6




                                COUNTS SEVEN AND EIGHT
                                   Attempted Bank Fraud
                                  18 U.S.C. §§ 1344, 1349

       7.      The Grand Jury realleges paragraphs 1 through 3.

       8.      On or about the dates charted below, in the District of New Hampshire and

elsewhere, the defendant,

                                        MARY BAIRD,

executed and attempted to execute the scheme by attempting to either cash fraudulent checks

naming Citizens Bank customers as payees or withdraw funds belonging to Citizens Bank

customers. BAIRD entered the Citizens Bank branch offices listed below and impersonated an

account holder by presenting personal identifying information of the account holder, including

his name and purported driver’s license, which contained the account holder’s personal

identifying information.

 Count        Date          Location          Victim     Transaction                 Amount
   7        05/13/21   Nashua, NH              S.K. Attempt to cash check            $4,990.00
   8        05/13/21   Nashua, NH              S.K. Attempt to withdraw cash         $2,000.00




                                               4
             Case 1:21-cr-00123-LM Document 1 Filed 07/26/21 Page 5 of 6




                                   COUNTS NINE AND TEN
                                    Aggravated Identity Theft
                                      18 U.S.C. § 1028A

       9.      The Grand Jury realleges paragraphs 1 through 3, 7, and 8.

       10.     On or about the dates charted below, in the District of New Hampshire and

elsewhere, the defendant,

                                         MARY BAIRD,

during and in relation to the felony violation of attempted bank fraud in violation of Title 18,

United States Code, Sections 1344 and 1349, knowingly possessed and used, without lawful

authority, means of identification—namely, a purported Massachusetts driver’s license

containing the name, date of birth, and address—of another person.

                       Count       Date            Location           Victim
                         9       05/13/21     Nashua, NH               S.K.
                        10       05/13/21     Nashua, NH               S.K.

       All in violation of Title 18, United States Code, Section 1028A.




                                                 5
             Case 1:21-cr-00123-LM Document 1 Filed 07/26/21 Page 6 of 6




                                   NOTICE OF FORFEITURE

       The allegations in Counts One through Three and Seven through Ten are realleged for the

purpose of alleging forfeitures pursuant to 18 U.S.C. § 982(a)(2). Upon conviction, the

defendant shall forfeit to the United States pursuant to 18 U.S.C. § 982(a)(2) any property, real

or personal, which constitutes or is derived from proceeds traceable to the offense.

       All in accordance to 18 U.S.C. § 982(a)(2) and Rule 32.2(a), Federal Rules of Criminal

Procedure.

                                                     A TRUE BILL


Dated: July 26, 2021                                 /s/ Foreperson
                                                     FOREPERSON


JOHN J. FARLEY
ACTING UNITED STATES ATTORNEY


       /s/ Alexander S. Chen
By:    Alexander S. Chen
       Special Assistant U.S. Attorney




                                                 6
